CADWALADER, J.
I, John Cadwalader, Judge of the District Court of the United States for the Eastern District of Pennsylvania, duly authorized under the Constitution and laws of the United States to hear and determine in the said district all causes and complaints as to ships and vessels and goods, etc., seized and taken as prize, having heard and considered the merits and circumstances of a certain schooner called the Guide, whereof Alexander Smith was master, her tackle, apparel and furniture, and the goods, wares and merchandise laden on board thereof, the same having been captured on the high seas on the 19th day of April, 1862, by the United States gunboat Huron and brought into the port of Philadelphia in the said district; And the said cause having come up upon the application of the Assistant Attorney of the United States for the condemnation of the said schooner and cargo, and it appearing to the Court that three several proclamations had been made that if any one hath aught to say why the said vessel should not be condemned as forfeited he may appear, and no claimant having appeared, and the cause having been considered upon the libel filed therein and the examination in preparatorio; and it appearing from and by the said examination that the said capture was made about ten o’clock on the night of the 19th of April last, 1862, off the blockaded port of Charleston, South Carolina, and about nine miles from the bar at Dewey’s Inlet, from which port she had sailed previously to the said capture upon an alleged voyage to the port of Nassau, New P'rovidence; And it further appearing from and by the said examination in preparatorio *575that all the papers, documents and writings on board of the said vessel at the time of sailing on the said voyage were destroyed during the time the said schooner was being chased by the said capturing vessel; And it further appearing from and by the said examinations that the cargo laden on board of the said schooner was put on board at the aforesaid blockaded port of Charleston by a person or persons commercially resident in the said State of South Carolina; I, the said Judge, am of opinion that by reason of the premises and other matters apparent in the said preparatory proof, the said vessel and cargo are liable to confiscation, and condemnation for breach of the existing blockade and as being within the legal designation of property of enemies of the United States in the present civil war; And the Assistant Attorney of the United States praying condemnation of the said schooner and cargo as prize of war, I do- pronounce and adjudge the said schooner and cargo to- have belonged at the time of the capture aforesaid to enemies of the United States in the said civil war, and to be as such or otherwise subject and liable to confiscation, and to condemn the same as good and lawful prize.
And on like motion, it is further ordered that the said vessel and cargo be sold by the marshal according to the course and practice of this court, and that he pay the proceeds of said sale into the registry of the court to abide its order and direction. '